Citation Nr: 1439614	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  13-13 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial compensable rating for herpes simplex.


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1977 to September 1981.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision of the Salt Lake City, Utah, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In his April 2012 notice of disagreement and March 2013 substantive appeal, the Veteran reasonably raised the issue of entitlement to depression due to service-connected herpes simplex.  As this claim is not in appellate status, it is referred to the RO for appropriate action.  See Roberson v. Principi, 251 F.3d 1378, 1383-84 (Fed. Cir. 2001) (holding that VA has duty is to fully develop any filing of a pro se veteran by determining all potential claims raised by the evidence); Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004) (holding that VA must generously construe a pro se veteran's filings to discern all possible claims raised by the evidence).


REMAND

The Board finds it necessary to remand the claim as reexamination is needed as the findings of the January 2013 VA examination report are not entirely sufficient to decide the claim.  

The Veteran's herpes simplex is rated under Diagnostic Code 7820, as an infection of the skin not listed elsewhere.  Under Diagnostic Code 7820, such unlisted skin disorders are to be rated under Diagnostic Codes 7800 to 7806 depending on the predominant disability.  

In his April 2012 notice of disagreement, the Veteran reported that herpes causes painful scars on his penis.  Significantly, unstable or painful scars are rated under Diagnostic Code 7804.  

The January 2013 VA examination report does not indicate the presence or number of scars on the Veteran's penis.  Absent this information, the Board cannot properly rate the severity of the Veteran's herpes simplex.  Additionally, it is unclear whether Valtrex, one of the Veteran's medications, is a "systemic therapy such as corticosteroids or other immunosuppressive drugs."  For these reasons, reexamination is needed.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional.  The examiner must review the entire claims file, to include all electronic files.  

The examiner is to address the current severity of the Veteran's herpes simplex.  This should include identifying the presence and severity of any scars related to his herpes simplex.

The examiner must list any medication that the Veteran has used to treat herpes simplex, including Valtrex or its generic.  The examiner must determine whether any medication is a systemic therapy such as corticosteroids or other immunosuppressive drug.  For any such medication, the examiner must determine how often the medication was used in a one-year period. 

The examination report must include a complete rationale for all opinions expressed.  

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

